ORDER

GAJARSA, Circuit Judge.
Symbol Technologies, Inc. responds to this court’s February 1, 2002 order that stated that, absent objection, the court would dismiss as moot Symbol’s petition for a writ of mandamus to direct the International Trade Commission to vacate its order denying Symbol’s motion to disqualify Burns Doane Swecker & Mathis LLP, counsel for Proxim, Inc. The ITC and Proxim also respond.*
In our February 1 order, we noted that after the filing of Symbol’s mandamus petition, the ITC disqualified Burns Doan as counsel for Proxim based upon another party’s motion to disqualify. Symbol now argues that, nonetheless, its mandamus petition is not moot because it fears that “the substantial work product generated during the past twelve months by Burns Doane will be used in the ITC investigation, and subsequently against Symbol — Burns Doane’s current client — in the Delaware action in which Symbol is a defendant.” This requested relief is different from that previously requested from the ITC and is, in part, presently before the ITC. Symbol states that Proxim has a motion pending requesting that Burns Doane be permitted to transfer its files to Proxim’s remaining counsel. Thus, any determination by this court regarding that issue in this mandamus petition would not be appropriate. To the extent that Symbol seeks to bar the use of material in the district court proceeding, that issue seems to be outside of the ITC’s purview.
In sum, the relief that Symbol requested in its mandamus petition has been granted. *554To the extent that Symbol is concerned that additional relief will not be granted, those matters fall outside of the scope of Symbol’s mandamus petition.
Accordingly,
IT IS ORDERED THAT:
Symbol’s mandamus petition is dismissed as moot.

 The motion for leave to file the papers are granted.